Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund February 2015 Update March 25, 2015 Supplement dated March 25, 2015 to Prospectus dated May 08, 2014 Class February ROR YTD ROR Net Asset Value Net Asset Value per Unit A -0.3% 2.6% $15.8M B -0.3% 2.5% $163.1M Legacy 1 0.0% 2.9% $2.7M $962.05 Legacy 2 -0.1% 2.8% $0.9M $946.38 Global 1 0.0% 3.0% $13.7M $940.52 Global 2 0.0% 2.9% $5.9M $925.20 Global 3 -0.1% 2.7% $97.1M $834.27 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The U.S dollar strengthened against global counterparts on renewed beliefs the U.S. Federal Reserve will raise interests rates in the near term.Strong economic indicators, including better-than-expected U.S. jobless claims data and durable goods orders, added to the strength of the dollar.The euro declined as investors prepared for the start of the European Central Bank’s new quantitative easing initiatives. Energy:Crude oil prices climbed as production fell and demand rose.Natural gas and heating oil markets also moved higher as demand for heating fuels increased due to cold temperatures in the U.S. Equities:Global equity markets rose to all-time highs on upbeat corporate earnings reports in the U.S. and on renewed beliefs the Greek government would not default on its debt obligations.The rallies were strengthened after Federal Reserve Chair Yellen reaffirmed the Federal Reserve would wait to raise U.S. interest rates until at least mid-year.The Japanese Nikkei 225 index finished near a 15-year high due to bullish economic data from the region. Fixed Income:U.S. fixed income markets fell as global investors liquidated debt positions and shifted their focus towards riskier assets.U.S. debt markets fell after U.S. employment data showed a decline in weekly U.S. jobless claims.U.K. fixed-income markets lost value following reports of significant improvement in the U.K. labor market. Grains/Foods:Corn and wheat markets rose as intra-month weakness in the U.S. dollar made U.S. grains more attractive to international buyers.Concerns about crop damage caused by recent cold weather also caused prices to rise.Soybean and cocoa markets moved higher because of weak supply forecasts.Coffee prices fell after rains in Brazil eased previous supply concerns. Metals:Gold markets fell after the Greek government reached a new debt agreement with its European creditors.Strength in the U.S. dollar and lower demand for safe-haven assets also put pressure on gold.Copper markets moved higher due to stronger-than-expected Chinese manufacturing activity. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended February 28, 2015 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) -38,013 Brokerage Commission -96,486 -209,690 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -285,774 -552,663 Change in Accrued Commission -6,905 Net Trading Income (Loss) Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee -203,591 Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$687,913 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -687,913 Redemptions -3,841,869 -7,336,017 Balance at February 28, 2015 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 12,364.71819 $15,820,371 -0.26% 2.56% B -0.31% 2.46% Legacy 1 $962.048 2,792.21835 $2,686,249 -0.04% 2.88% Legacy 2 $946.377 941.64640 $891,152 -0.06% 2.84% Global 1 $940.523 14,521.68284 0.01% 2.99% Global 2 $925.195 6,428.64591 $5,947,750 -0.01% 2.95% Global 3 $834.271 -0.14% 2.68% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
